DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an Election/Restriction filed on 04/01/2021.
Claims 1-19 are pending. Applicant has elected without traverse Group I, claims 1-7 and 17-19, and claims 8-16 are withdrawn as non-elected groups.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 and 17-19 in the reply filed on 04/01/2021 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Claim Objections
Claims 1 is objected to because of the following informalities:  
In order to provide clarity, it is suggested to amend “SBET” to “SBET” in claim 1, line 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 17-19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 33-39 of co-pending Application No. 16/610,685. 

Co-pending application (‘685) teaches a rubber composition having at least one silica which is substantially identical to applicant claimed silica  of claim 1 which includes silica having a CTAB specific surface area  range between 40-300 m2/g, a difference between a BET surface area and CTAB specific surface rea of greater than or equal to 35 m2/g, aluminum content WAl within range of 0.5-7.0 by wt%, width of the particle size distribution Ld is greater than equal to Al, magnitude A is defined by the following equation (I):  A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
where d50 is the numerical value of d50, expressed in nm, SCTAB is the numerical value of SCTAB expressed in m2/g, WAl is the numerical value of WAl, expressed in % by weight relative to the weight of silica and the magnitude A satisfies the relationship (II):                                 A ≥ 253
Further ‘685 teaches BET surface area greater than equal to 160 m2/g (see claim 39 which is substantially identical to presently claim 7 and also reads upon presently claimed limitation claim 19 of at least 180 m2/g, difference between BET surface area and CTAB surface area is greater than equal to 40 m2/g which reads upon presently claimed limitation of claims 6 and 18, width Ld is within range of 1.5-3.5 which reads upon presently claimed limitation of claim 3, aluminium content of 0.5-5% by weight which reads upon presently claimed limitation of claims 4 and 17, CTAB surface area of 110-330 m2/g which reads upon presently claimed limitation of claim 2 and  259 ≤ A ≤ 300 which reads upon presently claimed limitation of claim 5
This is a provisional non-statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valero et al (US PGPUB No.:2011/0263784) in view of Perin et al (WO2011117400, machine translation).
As per claims 1-5, 7, 17 and 19, Valero teaches silica and preparing silica comprising of CTAB surface area in range between 40-525 m2/g (reads on limitation of CTAB surface area in range from 40-300 m2/g of presently claim 1 and 110 to 300 m2/g of presently claim 2, see abstract, paragraph 0135), BET surface area between 45 and 550 m2/g (would read on limitation of BET surface area is at least 160 m2/g of presently claim 7 and at least 180 m2/g of presently claim 19, see abstract, paragraph 0136) and a width of the particle size distribution Ld is at least of 0.91 (abstract, reads on limitation of at least 1.5 of presently claim 1 and from 1.5 to 3.5 of presently claim 3, see abstract, paragraphs 0153-0154). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valero does not explicitly disclose or suggest a difference between BET surface area and CTAB surface rea of at least 35 m2/g. 
Since Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 35 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 163 m2/g, the difference between BET surface area and CTAB surface is 37 m2/g (200-163 = 37 m2/g) which thus would meet the limitation of at least 35 m2/g as presently claimed in claim 1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Valero does not explicitly disclose or suggest amount of aluminum in range from 0.5 to 7.0 wt% and median particle size d50, measured by centrifugal sedimentation, such that for a given value of CTAB surface area and amount of aluminium WAl, parameter A defined by equation (I):.
A = |d50| + 0.782 x | SCTAB| - 8.524 x | WAl | 
Satisfies relationship (II):
A ≥ 253 

However, Perin teaches precipitated silica containing aluminum in amount range of at most 7.0 weight%, preferably at most 5 wt%,  preferably in range of 0.75-4.0 weight% (page 3- last 5 paragraphs, reads on limitation of amount of Al in range from 0.5-7 wt% of presently claim 1, 0.5 to 5 wt% of presently claim 4 and 1.0 to 3.0 wt% of presently claim 17), containing CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines) and d50 median particle size of less than 3 µm (page 4-middle). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Perin does not explicitly suggest or disclose parameter A defined by equation I and II but Perin teaches the value of CTAB surface area SCTAB from 70-240 m2/g, value of d50 median particle size less than 3 µm and value of weight percent of aluminum compound at most 7 wt%, at most 5 wt%, preferably 0.75-4.0 wt% which are substantially identical to presently claimed invention, therefore the skilled artisan would expect to obtain the parameter A as defined in equation I and II as presently claimed as follow: 
CTAB is 150 m2/g and WAl is 4 wt%, then parameter A would be as below:
A = 200 nm + 0.782 x 150 m2/g – 8.524 x 4 wt% = 283.204 which thus would encompass A ≥ 253 of presently claim 1 and 259 ≤ A ≤ 300 of presently claim 5. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given, Valero and Perin teaching the precipitated silica which are used as reinforcing filler in silicone matrices or the polymers in particular to elastomers, therefore it would have been obvious to utilize the addition of aluminum compound of Perin in combination with Valero which provides highly dispersible in particular it has an ability to deagglomerate and disperse in very large polymer matrix as taught by Perin (page 3 last two lines and page 4 line 1).

As per Claim 6, Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 40 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 158 m2/g, the difference between BET surface area and CTAB surface is 42 m2/g (200-158 = 42 m2/g) which thus would meet the limitation of at least 40 m2/g as presently claimed in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Perin teaches CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines), therefore the skilled artisan would expect to obtain the 2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 158 m2/g, the difference between BET surface area and CTAB surface is 42 m2/g (200-158 = 42 m2/g) which thus would meet the limitation of at least 40 m2/g as presently claimed in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As per Claim 18, Valero teaches BET surface area of 45-550 m2/g and CTAB surface are of 40-525 m2/g (see abstract), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 50 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 148 m2/g, the difference between BET surface area and CTAB surface is 52 m2/g (200-148 = 52 m2/g) which thus would meet the limitation of at least 50 m2/g as presently claimed in claim 18. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Perin teaches CTAB surface area 70-240 m2/g and BET surface area of 70-240 m2/g (page 4-at beginning of first few lines), therefore the skilled artisan would expect to obtain the difference between BET surface area and CTAB surface of at least 50 m2/g as presently claimed as follow: 
for example if BET surface area is 200 m2/g and CTAB surface is 148 m2/g, the difference between BET surface area and CTAB surface is 52 m2/g (200-148 = 52 m2/g) which thus would meet the limitation of at least 50 m2/g as presently claimed in claim 18. As set forth prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2017/0058111 (Boivin et al).
Boivin teaches precipitated silica a BET surface area of between 45-550 m2/g, CTAB surface between 40-525 m2/g,  aluminum content of at least 0.25% by weight, width Ld of at least 0.91 (paragraphs 0212-0232) and median diameter Q50 of not more than 10 um (paragraph 0254, see tables under examples 2-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB No.: 2006/0093541 (Uhrlandt et al, IDS Cited reference by applicant).
Uhrlandt teaches precipitated silica a BET surface area of between 150-400 m2/g, CTAB surface between 140-350 m2/g, aluminum content of 0.2-5% by weight (paragraph 0008).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2017/0073238 A1 (Guy et al)
Guy teaches precipitated silica a BET surface area of 35-700 m2/g (paragraphs 0021, 0080), CTAB surface between 30-400 m2/g (paragraphs 0022, 0082), aluminum content of 0.1-5% by weight (paragraph 0087).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2017/0015807 (Boivin et al).
Boivin teaches precipitated silica a BET surface area of 70-240 m2/g (paragraph 0207), CTAB surface between 70-240 m2/g (paragraph 0208), aluminum content of 0.9-5% by weight (paragraphs 0210, 0215) and median diameter Q50 of not more than 2um (paragraph 0190, see tables under examples 2-3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUB No.: 2013/0178569 (Guy et al).
Guy teaches precipitated silica a BET surface area of 140-200 m2/g (paragraph 0059), CTAB surface between 140-200 m2/g (paragraph 0058), aluminum content of at most 7 wt%, at most 5 wt% (paragraphs 0020-0021) and median diameter Q50 of less than 2um (paragraph 0061).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        05/03/2021